            Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRANDON TERRACE MILTON,                         *
  #452741, SID #2877936,
                                                *
Plaintiff
                                                *
v.                                                         Civil Action No. CCB-19-2939
                                                *
W.C.I.,
RICHARD GRAHAM, JR., Warden,                    *
RONALD WEBBER, Warden,
BRADLEY BUTLER, Chief of Security,              *

Defendants                               *
                                        ***
                                 MEMORANDUM OPINION

        Self-represented plaintiff Brandon Terrace Milton, currently incarcerated at the Maryland

Correctional Institution in Jessup, Maryland, brought this civil action pursuant to 42 U.S.C. §

1983 against Western Correctional Institution (“WCI”), former WCI Warden Richard Graham,

Jr., Acting WCI Warden Ronald Webber, and WCI Chief of Security Bradley Butler. ECF No.

1; ECF No. 4. In his Complaint, Milton asserts that the defendants failed to protect him from

harm while he was housed at WCI. ECF No. 1 at 2–4. He seeks monetary damages. Id. at 4.

        On February 20, 2020, the defendants filed a Motion to Dismiss Plaintiff’s Complaint or,

in the Alternative, for Summary Judgment. ECF No. 15. On March 18, 2020, Milton filed

correspondence, which the court construes as a response opposing the motion. ECF No. 17.

        A hearing is not necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons

explained below, the court will grant the defendants’ motion.

                                          Background

        Milton claims that on July 20, 2019, while he was incarcerated at WCI, a maximum

security inmate struck him in the face as he was headed from the day room to the showers.
         Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 2 of 7



Complaint at 2, ECF No. 1. Milton saw a knife in the inmate’s hand and realized that he had

been stabbed. Id. Milton claims that for three months prior to the incident, he had been asking

the defendants to move him from the tier “because it wasn’t the type of atmosphere that [he]

should have been in.” Id. at 3. According to Milton, he was a medium security inmate housed

among “violent maximum security inmates.” Id.

       The defendants state that at approximately 10:26 p.m. on July 20, 2019, inmates were

being released from the A-Tier lower dayroom when Milton advised that he had just been

stabbed. Decl. of Britt Brengle at 7, ECF No. 15-5. Milton was escorted to the Medical

Department, where he was found to have “a stab wound to the right side of his face directly

anterior to his ear approximately 3cm by 2cm with significant depth.” Decl. of Michael Yates at

30, ECF No. 15-3. Milton was then transported to Western Maryland Regional Medical Center,

where he was treated with three sutures. Medical Records at 2, ECF No. 15-4.

       Milton identified his assailant as inmate James Starcher. ECF No. 15-3 at 30. WCI staff

reviewed video surveillance and confirmed that Starcher was following Milton towards the rec

hall bathroom where the assault took place. Id. During an Intelligence & Investigative Division

(“IID”) interview on August 16, 2019, Milton reported that the incident started earlier in the day

when Starcher asked to borrow $5 for commissary and Milton refused. ECF No. 15-5 at 7. The

IID investigation was closed after Milton declined to pursue the matter any further. Id. at 7–8.

       According to the defendants, Milton has one documented submission of an inmate

request regarding his housing, which he submitted to defendants on April 23, 2019. Decl. of

Kareen A. Wallace at 2 (Inmate Request), ECF No. 15-6. In the request, Milton asked to be

moved to Housing Unit 1 or 2 “because of the fact that [he is] in a bad environment dealing with

the gang issue.” Id. On April 26, 2019, Milton was advised to write to the manager of the



                                                2
         Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 3 of 7



housing unit where he wanted to move. Id. at 4.

       While housed at WCI, Milton submitted two Administrative Remedy Procedure (“ARP”)

requests, both of which were unrelated to the stabbing incident. ECF No. 15-3 at 41. In the first

one, dated September 3, 2019, Milton claimed that he was missing an Xbox console, controller,

and three games.     Id. at 42.   In the second ARP request, dated October 2, 2019, Milton

complained that his cellmate was showing signs of mental illness. See id. at 41. The Inmate

Grievance Office (“IGO”) has not received any complaints or grievances from Milton regarding

the defendants’ alleged failure to protect him from inmate violence on July 20, 2019. Decl. of

Samiyah Hassan, ECF No. 15-9.

       In Milton’s response to the defendants’ motion, he states that on October 19, 2017, he

submitted an earlier request to be moved to Building 1, A-tier. Response, ECF No. 17. In

support of his request, Milton stated that he had been at the facility for 10 months without any

tickets and he wanted to “change [his] entire surroundings.” ECF No. 17-1. On October 24,

2017, Milton’s request was denied with the following explanation: “You must have a job to be

housed here. Reapply for housing when you get one.” Id.

                                       Standards of Review

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to

relief above the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).



                                                 3
          Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 4 of 7



        Rule 56(a) provides that summary judgment should be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is genuine if ‘a reasonable

jury could return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d

308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th

Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing

law.’” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Accordingly,

“the mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment[.]” Anderson, 477 U.S. at 247–48

(emphasis in original). The court must view the evidence in the light most favorable to the

nonmoving party, Tolan v. Cotton, 572 U.S. 650, 656–57 (2014) (per curiam) (citation and

quotation omitted), and draw all reasonable inferences in that party’s favor, Scott v. Harris, 550

U.S. 372, 378 (2007) (citations omitted); see also Jacobs v. NC. Admin. Office of the Courts, 780

F.3d 562, 568–69 (4th Cir. 2015). At the same time, the court must “prevent factually

unsupported claims and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football

Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778–79

(4th Cir. 1993)).

                                            Analysis

   I.      Defendant WCI

        Section 1983 provides that a plaintiff may file suit against any person who, acting under

color of state law, “subjects, or causes to be subjected, any citizen of the United States or other

person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws” of the United States. 42 U.S.C. § 1983. Section 1983,



                                                4
              Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 5 of 7



however, “is not itself a source of substantive rights, but merely provides ‘a method for

vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994)

(quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). WCI is not a person within the

meaning of 42 U.S.C. § 1983. See Smith v. Montgomery Cty. Corr. Facility, Civil Action No.

PWG-13-3177, 2014 WL 4094963, at *3 (D. Md. Aug. 18, 2014) (a correctional facility “is an

inanimate object that cannot act under color of state law and therefore is not a ‘person’ subject to

suit under Section 1983”)1; Brooks v. Pembroke City Jail, 722 F. Supp. 1294, 1301 (E.D.N.C.

1989) (noting that “[c]laims under § 1983 are directed at ‘persons’ and the jail is not a person

amenable to suit”).

   II.          Remaining Defendants

         The defendants raise the affirmative defense that Milton has failed to exhaust his

administrative remedies. Motion at 11–12, ECF No. 15-1. If Milton’s claims have not been

properly presented through the administrative remedy procedure, they must be dismissed

pursuant to the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e.

         The PLRA provides in pertinent part that:

             No action shall be brought with respect to prison conditions under section 1983
             of this title, or any other Federal law, by a prisoner confined in any jail, prison,
             or other correctional facility until such administrative remedies as are available
             are exhausted.

42 U.S.C. § 1997e(a). For purposes of the PLRA, “the term ‘prisoner’ means any person

incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison

conditions” encompasses “all inmate suits about prison life, whether they involve general

         1
             Unreported cases are cited for the soundness of their reasoning, not for any precedential value.


                                                             5
            Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 6 of 7



circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

        Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement

and does not impose a heightened pleading requirement on the prisoner. Rather, the failure to

exhaust administrative remedies is an affirmative defense to be pleaded and proven by

defendants. See Jones v. Bock, 549 U.S. 199, 215–16 (2007). Nevertheless, a claim that has not

been exhausted may not be considered by this court. See id. at 220. In other words, exhaustion

is mandatory, and a court usually may not excuse an inmate’s failure to exhaust. Ross v. Blake,

136 S. Ct. 1850, 1857 (2016).

        To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance

with the IGO against any DOC official or employee. Md. Code Ann. (2008 Repl. Vol.), Corr.

Servs. (“C.S.”) § 10-206(a). However, if the prison has a grievance procedure that is approved

by the IGO, the prisoner must first follow the institutional ARP process before filing a grievance

with the IGO. See C.S. § 10-206(b). There is an established administrative remedy procedure

process that applies to all Maryland prisons. COMAR 12.02.28.01, et seq. Therefore, when the

ARP process provides a possible remedy, it must be followed and completed before an inmate

may file a grievance with the IGO.

        Here, it appears that Milton was aware of the Inmate Grievance Procedure and the

process was available to him as he filed grievances regarding other matters. However, nothing in

the record suggests that he filed grievances regarding the issue raised here. In addition, he has

filed no grievances with the IGO regarding the July 20, 2019 attack.2 As discussed above, the


        2
          Although Milton asserts that he internally submitted requests to be housed at a different location
on at least two occasions, neither request included facts from which an “inference could be drawn that a
substantial risk of serious harm exists,” to establish that the prison official involved had “a sufficiently


                                                     6
            Case 1:19-cv-02939-CCB Document 18 Filed 07/14/20 Page 7 of 7



PLRA requires that inmates exhaust all available remedies. Because Milton failed to do so, his

claims will be dismissed without prejudice.3

                                                 Conclusion

        The defendants’ Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, for

Summary Judgment is granted. Milton’s claims are dismissed without prejudice.

        A separate Order follows.



    7/14/20                                                 /S/
Date                                                Catherine C. Blake
                                                    United States District Judge




culpable state of mind” amounting to “deliberate indifference to inmate health or safety.” Farmer v.
Brennan, 511 U.S. 825, 834, 837 (1994). In the October 2017 request, Milton stated only that he had
been at the facility for 10 months without any tickets and he wanted to change his surroundings. In the
April 2019 request, he claimed that he was in a bad environment dealing with a gang issue but did not
provide specific allegations. In any event, WCI staff directed him to write to the manager of the housing
unit he intended to move to, and it does not appear that Milton did so.
        3
            In light of this ruling, the court need not address the defendants’ remaining arguments.


                                                       7
